Case 9:21-cv-81004-DMM Document 7 Entered on FLSD Docket 06/17/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 9:21-cv-81004-DMM


   ARMOR SCREEN CORPORATION,

                  Plaintiff,

   vs.

   RELX, INC.,

                  Defendant.
                                                     /

    UNOPPOSED MOTION FOR MORGAN K. NAPIER TO APPEAR PRO HAC VICE,
              CONSENT TO DESIGNATION, AND REQUEST TO
       ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILINGS

                 In accordance with Local Rule 4(b) of the Special Rules Governing the

  Admission, Practice, Peer Review and Discipline of Attorneys of the United States District Court

  for the Southern District of Florida, the undersigned respectfully moves for the admission

  pro hac vice of Morgan K. Napier, of the law firm of Faruki PLL, 110 North Main Street,

  Suite 1600, Dayton, OH 45402, (937) 227-3719, for purposes of appearance as counsel on behalf

  of Defendant RELX Inc. in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

  Administrative Procedures, to permit Morgan K. Napier to receive electronic filings in this case,

  and in support thereof states as follows:

                 1.      Morgan K. Napier is not admitted to practice in the Southern District of

  Florida and is a member in good standing of the bars of the Supreme Court of Ohio and United

  States District Court for Southern District of Ohio.

                 2.      Morgan K. Napier is an associate at Faruki PLL, which has been retained

  to serve as counsel in this matter for RELX Inc.
Case 9:21-cv-81004-DMM Document 7 Entered on FLSD Docket 06/17/2021 Page 2 of 5




                 3.      Movant, Deanna K. Shullman, of the law firm of Shullman Fugate PLLC,

  2101 Vista Parkway, Suite 4006, West Palm Beach, FL 33411, (561) 429-3619, is a member in

  good standing of the Florida Bar and the United States District Court for the Southern District of

  Florida, maintains an office in this State for the practice of law, and is authorized to file through

  the Court's electronic filing system. Movant consents to be designated as a member of the Bar of

  this Court with whom the Court and opposing counsel may readily communicate regarding the

  conduct of the case, upon whom filings shall be served, who shall be required to electronically

  file and serve all documents and things that may be filed and served electronically, and who shall

  be responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures. See Section 2B of the CM/ECF Administrative Procedures.

                 4.      In accordance with the local rules of this Court, Morgan K. Napier has

  made payment of this Court's $200.00 admission fee. A certification in accordance with Rule

  4(b) is attached hereto.

                 5.      Morgan K. Napier, by and through designated counsel and pursuant to

  Section 2B of the CM/ECF Administrative Procedures, hereby requests the Court to provide

  Notice of Electronic Filings to Morgan K. Napier at e-mail address: mnapier@ficlaw.com.

                 WHEREFORE, Deanna K. Shullman respectfully moves this Court to enter an

  Order permitting Morgan K. Napier to appear before this Court as counsel on behalf of

  Defendant RELX Inc. for all purposes relating to the proceedings in the above-styled matter and

  directing the Clerk to provide notices of electronic filings to Morgan K. Napier.

                             LOCAL RULE 7.1(a)(3) CERTIFICATION

                 Pursuant to Local Rule 7.1(a)(3), counsel for Defendant has conferred with

  counsel for Plaintiff, who does not oppose the relief requested herein.




                                                    2
Case 9:21-cv-81004-DMM Document 7 Entered on FLSD Docket 06/17/2021 Page 3 of 5




  Dated: June 17, 2021                     Respectfully submitted,


                                           Deanna K. Shullman
                                           Deanna K. Shullman
                                           Florida Bar No. 514462
                                           SHULLMAN FUGATE PLLC
                                           2101 Vista Parkway, Suite 4006
                                           West Palm Beach, FL 33411
                                           Tel: (561) 429-3619
                                           dshullman@shullmanfugate.com

                                           Attorney for Defendant
                                           RELX INC.




                                       3
Case 9:21-cv-81004-DMM Document 7 Entered on FLSD Docket 06/17/2021 Page 4 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 9:21-cv-81004-DMM


   ARMOR SCREEN CORPORATION,

                  Plaintiff,

   vs.

   RELX, INC.,

                  Defendant.
                                                       /

                          CERTIFICATION OF MORGAN K. NAPIER

                 I, Morgan K. Napier, pursuant to Rule 4(b) of the Special Rules Governing the

  Admission, Practice, Peer Review and Discipline of Attorneys, hereby certify that (1) I have

  studied the Local Rules of the United States District Court for the Southern District of Florida;

  (2) I am a member in good standing of the bars of the Supreme Court of Ohio and United States

  District Court for Southern District of Ohio; and (3) I have not filed three or more motions for

  pro hac vice admission in this District within the last 365 days.


   Dated: June 17, 2021                                    Morgan K. Napier
                                                           Morgan K. Napier (Ohio Bar No. 0099190)
                                                           FARUKI PLL
                                                           110 North Main Street
                                                           Suite 1600
                                                           Dayton, OH 45402
                                                           Telephone: (937) 227-3719
                                                           Fax: (937) 227-3717
                                                           mnapier@ficlaw.com

                                                           Attorney for Defendant
                                                           RELX INC.




                                                   4
Case 9:21-cv-81004-DMM Document 7 Entered on FLSD Docket 06/17/2021 Page 5 of 5




                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on June 17, 2021, I caused a true and correct copy of the

  foregoing Unopposed Motion for Morgan K. Napier to Appear Pro Hac Vice, Consent to

  Designation, and Request to Electronically Receive Notices of Electronic Filings to be

  electronically filed with the Clerk of the Court using CM/ECF. I also certify the foregoing

  document is being served this day on all counsel of record in this case via electronic email:

              Michael D. Smith, Esq.
              Law Office of Michael D. Smith, P.C.
              231 South LaSalle Street
              Suite 2100
              Chicago, IL 60604
              msmith@smithlawchicago.com

              Joseph A. Grant, Esq.
              The Law Office of Joseph Grant, P.A.
              2744 Hillsboro Road
              West Palm Beach, FL 33405
              joseph@josephgrantlaw.com

              Attorneys for Plaintiff
              Armor Screen Corporation




                                                         Deanna K. Shullman
                                                         Deanna K. Shullman (FBN 514462)




  1499234.1




                                                     5
